Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D Asset-Backed Issuer Distribution Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the monthly distribution period from January 1, 2010 to January 31, 2010 Commission File Number of issuing entity: 000-23108 Discover Card Master Trust I (Exact name of issuing entity as specified in its charter) Commission File Number of sponsor and depositor: 033-54804 Discover Bank (Exact name of sponsor and depositor as specified in its charter) Delaware 51-0020270 (State or jurisdiction of Incorporation or organization of the issuing entity) (IRS Employer Indentification Number) c/o Discover Bank 12 Reads Way New Castle, Delaware 19720 (Address of principal executive offices of the issuing entity ) (Zip Code) (302) 323-7315 (Telephone Number, including area code) Title of Class Registered/reporting pursuant to (check one) Section 15(d) Credit Card Pass -Through Certificates x Each class of Credit Card Pass-Through Certificates to which this report on Form 10-D relates is subject to the reporting requirements of Section 15(d) of the Securities Exchange Act of 1934. The title of each class of Credit Card Pass-Through Certificates to which this report on Form 10-D relates is set forth in Item 1 hereof. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No PART I DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information Monthly Performance Data : Pool and performance data with respect to the receivables that comprise the assets of the Discover Card Master Trust I (the "Master Trust") and the publicly issued and outstanding series of the Master Trust are set forth in the attached Monthly Certificateholders' Statements, as follows: (A) Series 1996-4: On February 16, 2010 the Registrant made available the Monthly Certificateholders' Statement for January 2010 with respect to Series 1996-4, which is attached as Exhibit 99(a) hereto. (B) Series 2003-3: On February 16, 2010 the Registrant made available the Monthly Certificateholders' Statement for January 2010 with respect to Series 2003-3, which is attached as Exhibit 99(b) hereto. (C) Series 2003-4, Subseries 2: On February 16, 2010 the Registrant made available the Monthly Certificateholders' Statement for January 2010 with respect to Series 2003-4, Subseries 2, which is attached as Exhibit 99(c) hereto. (D) Series 2005-4, Subseries 1: On February 16, 2010 the Registrant made available the Monthly Certificateholders' Statement for January 2010 with respect to Series 2005-4, Subseries 1, which is attached as Exhibit 99(d) hereto. (E) Series 2005-4, Subseries 2: On February 16, 2010 the Registrant made available the Monthly Certificateholders' Statement for January 2010 with respect to Series 2005-4, Subseries 2, which is attached as Exhibit 99(e) hereto. (F) Series 2006-1, Subseries 2: On February 16, 2010 the Registrant made available the Monthly Certificateholders' Statement for January 2010 with respect to Series 2006-1, Subseries 2, which is attached as Exhibit 99(f) hereto. (G) Series 2006-2, Subseries 2: On February 16, 2010 the Registrant made available the Monthly Certificateholders' Statement for January 2010 with respect to Series 2006-2, Subseries 2, which is attached as Exhibit 99(g) hereto. (H) Series 2006-2, Subseries 3: On February 16, 2010 the Registrant made available the Monthly Certificateholders' Statement for January 2010 with respect to Series 2006-2, Subseries 3, which is attached as Exhibit 99(h) hereto. (I) Series 2006-3: On February 16, 2010 the Registrant made available the Monthly Certificateholders' Statement for January 2010 with respect to Series 2006-3, which is attached as Exhibit 99(i) hereto. 3 (J) Series 2007-1: On February 16, 2010, the Registrant made available the Monthly Certificateholders' Statement for January 2010 with respect to Series 2007-1, which is attached as Exhibit 99(j) hereto. February 16, 2010 is also the date on which holders of Class A Certificates received final payment of principal and interest. Accordingly, no further Monthly Certificateholders' Statements will be forwarded to Class A Certificateholders. (K) Series 2007-2: On February 16, 2010 the Registrant made available the Monthly Certificateholders' Statement for January 2010 with respect to Series 2007-2, which is attached as Exhibit 99(k) hereto. (L) Series 2007-3, Subseries 1: On February 16, 2010 the Registrant made available the Monthly Certificateholders' Statement for January 2010 with respect to Series 2007-3, Subseries 1, which is attached as Exhibit 99(l) hereto. (M) Series 2007-3, Subseries 2: On February 16, 2010 the Registrant made available the Monthly Certificateholders' Statement for January 2010 with respect to Series 2007-3, Subseries 2, which is attached as Exhibit 99(m) hereto. Series 2007-CC Collateral Certificate : On February 16, 2010, the Registrant made available the Monthly Certificateholders' Statement for January 2010 with respect to Series 2007-CC, which has been previously disclosed in the Report on Form 10-D of Discover Card Execution Note Trust (the "Note Issuance Trust") filed on February 16, 2010 (file number 333-141703-02). Series 2007-CC supports the notes issued by the Note Issuance Trust. 4 PART II OTHER INFORMATION Item 3. Sales of Securities and Use of Proceeds Increase in Principal Amount of Class D(2009-1) Notes On January 13, 2010, pursuant to Section 2.03 of the Note Purchase Agreement (the Note Purchase Agreement), dated as of July 2, 2009, among Discover Card Execution Note Trust (the "Note Issuance Trust"), as Issuer, Discover Bank, as Depositor, and the purchasers named therein and Section 2.06 of the Class D(2009-1) Terms Document, dated as of July 2, 2009, by and between the Note Issuance Trust and U.S. Bank National Association, Discover Bank increased the Outstanding Dollar Principal Amount of the Class D(2009-1) Notes. The increase in the Outstanding Dollar Principal Amount of the Class D(2009-1) Notes was in the amount of $527,230,903, resulting in, after giving effect to principal payments to be made on the January 15, 2010 Distribution Date, an Outstanding Dollar Principal Amount of the Class D(2009-1) Notes of $1,294,022,347. The Class D(2009-1) Notes were sold to purchasers in reliance upon the exemption contained in Section 4(2) of the Securities Act of 1933, as amended. The Notes were privately offered and issued at par value for cash, with no applicable underwriting discounts or commissions. In connection with this increase, the investor interest in receivables represented by the collateral certificate issued by DCMT that secures the DiscoverSeries Notes was increased. On February 3, 2010, Discover Bank, pursuant to Section 2.03 of the Note Purchase Agreement and Section 2.06 of the Class D(2009-1) Terms Document, dated as of July 2, 2009, by and between the Note Issuance Trust, as Issuer, and U.S. Bank National Association as Indenture Trustee, increased the Outstanding Dollar Principal Amount of the Class D(2009-1) Notes. The increase in the Outstanding Dollar Principal Amount of the Class D(2009-1) Notes was in the amount of $87,988,827, resulting in an Outstanding Dollar Principal Amount of the Class D(2009-1) Notes of $1,382,011,174. The Class D(2009-1) Notes were sold to purchasers in reliance upon the exemption contained in Section 4(2) of the Securities Act of 1933, as amended. The Notes were privately offered and issued at par value for cash, with no applicable underwriting discounts or commissions. In connection with this increase, the investor interest in receivables represented by the collateral certificate issued by the Master Trust that secures the DiscoverSeries Notes was increased by $87,988,827. The Note Issuance Trust paid the net proceeds from the issuance to Discover Bank in exchange for the increase in the investor interest in receivables represented by the collateral certificate. Increase in Series Investor Interest of Series 2009-CE Certificates On January 13, 2010, pursuant to Section 2.03 of the Certificate Purchase Agreement (the 2009-CE Certificate Purchase Agreement), dated as of July 24, 2009, between Discover Bank and the purchasers named therein and Section 31 of the Series 2009-CE Supplement, Discover Bank issued an additional $536,430,214 of the Series 2009-CE Certificates. The Series 2009-CE Certificates were issued in reliance upon the exemption contained in Section 4(2) of the Securities Act of 1933, as amended. The Series 2009-CE Certificates were sold at par value for cash, with no applicable underwriting discounts or commissions. After giving effect to the additional issuance, the Series Investor Interest of Series 2009-CE was increased, resulting in a Series Investor Interest of $1,438,039,799, and the available subordinated amount for each senior series of DCMT was increased. Increase of Series Investor Interest for Series 2007-CC 5 On February 4, 2010, the Note Issuance Trust issued $750,000,000 principal amount of the DiscoverSeries Class A(2010-1) Notes, which is supported by the collateral certificate issued by the Master Trust pursuant to the Amended and Restated Pooling and Servicing Agreement, dated as of November 3, 2004, as amended, by and between Discover Bank as Master Servicer, Servicer and Seller and U.S. Bank National Association as
